[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Michael Lapointe, claims to have been injured by the defendants Thomas Fallon, Louis Fallon and Bruce Pecoraro. The defendants, Thomas Fallon, Louis Fallon and Bruce Pecoraro were defaulted for failing to appear. On September 28, 1999, the CT Page 13293 plaintiff presented evidence during a hearing in damages to support his claims. The court determines that the defendants were duly served and that, based upon the military affidavits filed by the plaintiff on the day of the hearing none of the defendants are in the military.
This action arises out of a disturbing incident involving the plaintiff and the defendants, during which the plaintiff was brutally attacked and beaten. The incident is all the more disturbing because it was witnessed by an East Haven Police Officer, who had been dispatched to the scene on a report of a dispute, as he arrived.
On June 14, 1998 the plaintiff received a telephone call from his cousin requesting that he come and pick her up from Kennedy Field, in East Haven. Plaintiff's cousin claimed that one of the defendants was verbally harassing her. After receiving the call the plaintiff went to pick up his cousin. As the plaintiff approached, defendant Bruce Pecoraro struck the plaintiff. Then, defendant Thomas Fallon attacked him, punching him in the face, knocking him down. As the plaintiff attempted to stop the attack, defendant Louis Fallon joined the fray. Defendant Louis Fallon was, then restrained by a by-stander. As the police officer approached, Louis Fallon broke free and ran around the officer to attack the plaintiff, kicking him in the face and causing him further serious injuries.
Following the attack, the plaintiff was described by the police officer as disoriented and confused. He was bloodied and could not get off the ground. The plaintiff was transported to Yale New Haven Hospital where he was treated for his injuries. As a result of the attack, the plaintiff suffered injuries to his head, face, arms, legs, nose, lips, teeth. He experienced numbness, headaches, nervousness and nausea. He incurred medical bills in the amount of $5,193.86. And he sustained permanent injuries to his mouth. The plaintiff testified that as a result of the attack he will be required to undergo future procedures to replace a front tooth. Pictures submitted by the plaintiff show visible facial injuries. The medical records document that the injuries for which the plaintiff received treatment were painful and serious.
This court finds that all of the defendants are equally responsible for causing the plaintiff injury. This court concludes that only defendants Thomas and Louis Fallon, however, CT Page 13294 are responsible for the dental and orthodontic injuries.
Based on the evidence presented to the court in support of the plaintiff's claim, the court awards the following in damages.
    Against Thomas Fallon Economic Damages              $1,997.94
Non-economic damages          $25,000.00
    Against Louis Fallon Economic Damages              $1,997.94
Non-economic Damages          $35,000.00
    Against Bruce Pecoraro Economic Damages              $1,197.97
Non-economic Damages          $15,000.00
Judgment may enter in favor of the plaintiff to recover $80,193.86 from the defendants, as apportioned above ($5,193.86 for economic damages and $75,000 for non-economic damages). Such amount represents fair, just and reasonable compensation to the plaintiff for his injuries which were proximately caused by the defendants. Plaintiff is also to receive allowable taxable costs.
Robinson, J.